COURT OF APPEALS FOIl TtlE
                          FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Steven Allender v. Judith Cooper, Katy Chamber of Commerce d/b/a
                         Katy Area Chamber of Commerce, and Katy Chamber of Commerce
                         d/b/a Katy Rice Harvest Festival

Appellate case number: 01-12-00430-CV

Trial court case number: 0859572

Trial court:             270th District Court of Harris County


       Appellees Katy Chamber of Commerce d/b/a Katy Area Chamber of Commerce and Katy
Chamber of Commerce d/b/a Katy Rice Harvest Festival have filed a motion to dismiss the
above-referenced appeal. The motion is DENIED.



Judge’s signature: /s/Sherry Radack
                 [] Acting individually   [] Acting for the Court


Date: December 6, 2012